Citation Nr: 1616868	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to December 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDING OF FACT

Throughout the period of this claim, manifestations of the Veteran's posttraumatic stress disorder (PTSD) include chronic sleep disturbance, nightmares, agitation short temper, intrusive memories of combat exposure, avoidance of triggers related to memories of combat, hypervigilance, exaggerated startle response, poor concentration with related memory problems, estrangement, isolation, and anxiety.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Service connection was granted for PTSD and a 70 percent disability rating was assigned, effective from September 2004.  A total disability rating based on individual unemployability (TDIU) effective November 2005.   

A 70 percent rating for PTSD contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  Current mental health evaluations no longer use the GAF as an assessment of functioning.  Compare Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5); see also, 38 C.F.R. § 4.125 (2014).

A January 2005 letter from a VA psychologist indicates that a psychological evaluation was conducted of the Veteran over the period of time from September to November 2004.  The Veteran reported having severe daily symptoms of PTSD including flashbacks, nightmares, dissociation, heightened startle response anger depression, panic attacks survivor guilt, avoidance behavior and memory and concentration impairment.  He reported that his marriage was severely strained and that he had no close friends.  The examiner noted the Veteran was currently employed as a VA police officer, but he was moved to a desk job because he could not wear protective body armor due to his nonservice-connected Crohn's disease.  The psychologist stated that the Veteran's PTSD symptoms 

are severe and chronic in nature, and significantly impair his ability to work and engage in close relationships.  With continued treatment I expect that some of his acute stress anxiety and depression will remit.  However, his ingrained personality problems and medical ailments will continue to interfere with recovery.  I do not expect that he will be able to return to work.  Therefore I consider his disability to be permanent and total.  

A Global Assessment of Functioning (GAF) scale score of 50 was assigned as being both current and the level of functioning in the past year.  

In February 2005, a VA examination of the Veteran was conducted.  The Veteran reported difficulty sleeping and having flashbacks about incidents that occurred in Vietnam.  On examination the Veteran was alert and oriented.  He was cooperative with the examiner and there were no disorders of thought or speech processes.  Affect was constricted and mood was anxious; he was occasionally tearful when talking about his Vietnam experiences.  Thought content revealed no delusions, hallucinations, suicidal ideation or homicidal ideation.  Intellectual functioning, memory, and abstract thinking were intact and within normal limits.  The examiner noted that the Veteran was properly dressed with good hygiene was good.  He was currently working and capable for driving and conducting his activities of daily living, although he reported having poor socialization.  A GAF score of 65 was indicated.  

A March 2005 VA psychology progress note indicates that the Veteran was receiving individual psychotherapy for PTSD.  The Veteran reported "hanging on," but that he did not sleep and was tense and anxious all day long.  He reported being irritable and verbally abusive toward others.  He described recent situations where his anger became nearly violent at home; he reported that he occasionally cried at his desk.  He also reported being stressed out and depressed by his duties as a VA police officer.  Other VA psychology treatment notes dated March 2005 through January 2006 reveal that the Veteran was seen for individual psychotherapy sessions.  The Veteran reported anxiety and stress related to his job and marital relationship.  The objective observations during these sessions revealed he was cordial and cooperative; his mood appeared mainly euthymic with no suicidal or homicidal ideation.  His speech was goal oriented and clear reflecting good insight and judgment.

A July 2005 letter from the VA staff psychologist who submitted the January 2005 letter, was submitted to VA Human Resources on behalf of the Veteran's application for disability retirement because he was a VA employee.  The narrative of this letter is essentially identical to that submitted in January 2005, except that a GAF scale score of 45 was assigned as being both current and the level of functioning in the past year.  

Evidence establishes that the Veteran stopped working as a VA police officer in November 2005; he was placed on disability retirement.  Because of his disability retirement due to his service-connected PTSD symptoms, TDIU was been awarded effective this date.  

A January 2006 letter from the same VA psychologist acknowledges the Veteran's disability retirement and indicates symptoms essentially identical to those indicated in his prior records.  Again, a GAF scale score of 45 was assigned as being both current and the level of functioning in the past year.  The Veteran's PTSD was indicated as relatively stable for the past several months.  The description of his current level of functioning was that he cared for himself with the aid of his wife.  He was able to shop, cook, clean, and drive a car.  He came to his medical appointments on his own.  Grooming and hygiene were usually adequate.  The Veteran reported that he liked to read, listen to music, and watch television.  The psychologist indicated that the Veteran's anxiety, dysphoria, moodiness, irritability paranoia, and pessimism prevented him from having healthy relationships with family, co-workers, and supervisors.  The Veteran was withdrawn, self-isolating, and was alienated from most people, being easily upset and frustrated.  He reported that he had no friends and had frequent conflicts with his wife.  

At a September 2007 a VA examination, the Veteran reported that his primary social contacts were with his family.  He stated that he attended church with his family; however, he stated that his family sat away from others, and interacted minimally with the other members.  On examination, the Veteran's affect was blunted and flat and his mood was indicated to be anxious, hopeless, depressed, fearful, and dysphoric.  However his attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  The Veteran was oriented, with unremarkable thought process and content.  There was no evidence of hallucinations or delusions.  There was no suicidal ideation, but the Veteran reported homicidal thoughts after hearing verbalizations from family members.  A GAF of 42 was assigned and the examiner indicated that the Veteran's PTSD symptoms have affected every aspect of his life including his social and work capacities.

In April 2013, a VA examiner found chronic sleep disturbance, nightmares, agitation short temper, intrusive memories of combat exposure, avoidance of triggers related to memories of combat, hypervigilance, exaggerated startle response, poor concentration with related memory problems, estrangement, and anxiety.  The Veteran's level of functioning was identified as "occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood."  Difficulty in family relationships was reported.  The Veteran indicated that he had recently been on a cruise, but that he stayed in his room a lot to keep away from others.  

VA treatment records dated from 2007 to 2013 reveal that the Veteran received regular treatment sessions for his service-connected PTSD.  The Veteran indicated that he preferred to travel a longer distance to a VA Medical Center farther from home to maintain these sessions.  In these records he reported continuing conflicts with his wife and adult step-daughter, as well as having no friends and socially isolating himself.  

PTSD is currently assigned a 70 percent disability rating throughout the appeal period.  In order to warrant the assignment of a 100 percent schedular disability rating, the evidence must show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not reveal manifestations that result in total occupational and social impairment during the period of the appeal.  While the Veteran reports difficulty with family members, and social isolation, the evidence shows that he is capable of functioning in daily activities.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The GAF scores assigned show to mild to severe symptoms throughout the appeal period, however, they do not indicate impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent would be warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected PTSD include chronic sleep disturbance, nightmares, agitation short temper, intrusive memories of combat exposure, avoidance of triggers related to memories of combat, hypervigilance, exaggerated startle response, poor concentration with related memory problems, estrangement, isolation, and anxiety, that do not result in total occupational and total impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  Evaluations in excess of 70 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Accordingly, the Board finds that a rating in excess of 70 percent is not warranted. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence during the appeal period is against the Veteran's claim for a disability rating in excess of 70 percent for his service-connected PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


